This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellant,

 4 v.                                                                                     No. 32,315

 5 JOHN BENNETT MONAFO,

 6                  Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Freddie J. Romero, District Judge

 9 Gary K. King, Attorney General
10 Ann M. Harvey, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 John Monafo
14 Roswell, NM

15 Pro Se Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1        The State appeals the district court’s order granting Defendant’s motion to

 2 suppress and the order denying the State’s motion for reconsideration. We issued a

 3 notice of proposed summary disposition proposing to affirm because the State’s

 4 appeal of the merits is barred by principles of double jeopardy. See City of Santa Fe

 5 v. Marquez, 2012-NMSC-031, ¶¶ 12, 28, 285 P.3d 637.

 6        The State has filed a response conceding that, in accordance with our Supreme

 7 Court’s decision in Marquez, the district court’s order in this case granting

 8 Defendant’s post-trial motion to suppress and declaring Defendant “not guilty on all

 9 counts” prohibits any further prosecution. See id. [Resp. 2-3] Thus, the State does

10 not oppose our proposed disposition to summarily affirm.

11        Therefore, for the reasons set forth in our notice of proposed summary

12 disposition, we affirm the district court’s order granting Defendant’s motion to

13 suppress and the order denying the State’s motion for reconsideration.

14        IT IS SO ORDERED.


15                                        __________________________________
16                                        JONATHAN B. SUTIN, Judge

17 WE CONCUR:


18 _________________________________
19 MICHAEL E. VIGIL, Judge


                                             2
1 _________________________________
2 LINDA M. VANZI, Judge




                                  3